UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2355


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

$13,963.00, MORE OR LESS, IN UNITED STATES CURRENCY (Donald
Jamal Wilson, Criminal No. 3:07-0034),

                Defendant – Appellee,

DONALD JAMAL WILSON,

                Claimant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00470)


Submitted:   May 6, 2010                      Decided:   June 9, 2010


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Jamal Wilson, Appellant Pro Se. Betty Adkins Pullin,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donald Jamal Wilson appeals the district court’s order

forfeiting currency to the United States.               We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

$13,963.00,    More   or    Less,      In    United   States    Currency,     No.

3:07-cv-00470 (S.D. W. Va. Sept. 30, 2009).                   We dispense with

oral   argument   because       the    facts   and    legal    contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2